In an action for divorce, defendant appeals from an order of the Supreme Court, Nassau County, dated April 22,1971, which awarded plaintiff $1,000 as a counsel fee and $75.62 for expenses in opposing an appeal by defendant from the judgment of divorce which was entered October 26, 1970. Order modified, on the facts, by reducing the award for a counsel fee to $500. As so modified, order affirmed, without costs. In our opinion, the award was excessive to the extent indicated herein. Rabin, P. J., Hopkins, Munder, Latham and Christ, JJ., concur.